Exhibit 10.13 YA GLOBAL INVESTMENTS, L.P. 101 Hudson Street, Suite 3700 Jersey City, New Jersey 07092 December 11, 2007 SmarTire Systems Inc. Richmond Corporate Centre Suite 150-13151 Vanier Place Richmond, British Columbia Canada V6V 2J1 Attention: Jeff Finkelstein, Chief Financial Officer Dear Mr. Finkelstein: It has come to our attention that there is a typographical error regarding the interest rate in the convertible debenture number SMTR-6-2 (the “Debenture”) issued November 30, 2007, by SmarTire Systems Inc. (“SmarTire”) to Xentenial Holdings Limited.As you know the term sheet for the transaction reflected an interest rate of twelve percent (12%), but the Debenture contains an interest rate of ten percent (10%). Your signature below represents SmarTire’s consent to amend the Debenture to reflect substitute a 12% interest rate for the rate currently set forth in the Debenture, effective as of the date of the Debenture.As modified herein, the Debenture remains in full force and effect. SMARTIRE SYSTEMS INC. By:/s/Jeff Finkelstein Name:Jeff Finkelstein Title:Chief Financial Officer cc:Ethan Minsky, Esq.
